Citation Nr: 1428232	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

2.  Entitlement to service connection for a chin laceration.

3.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that service connection for a chin laceration was initially denied in an August 2003 rating decision.  The Veteran would normally be required to submit new and material evidence to reopen this finally adjudicated claim pursuant to 38 C.F.R. § 3.156(a).  However, since the August 2003 rating decision, additional relevant service department records have been received.  Because these additional records existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the chin laceration claim on the merits.  38 C.F.R. § 3.156(c) (2013).  The Board has recharacterized that issue on the title page accordingly.  The other two issues were readjudicated in a final decision following the receipt of those records, and must be considered under 38 C.F.R. § 3.156(a).

The Board also notes that there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is necessary prior to adjudication of the claims on appeal.

The Veteran asserts that he incurred injuries to his chin, head, and right shoulder on September 16, 1976, when he fell out of a moving vehicle, and that those injuries caused his current chin scar, migraine headaches, and right shoulder pain.  The Veteran's personnel records reflect that, immediately prior to the September 16, 1976 incident, he had been declared an unauthorized absentee, and then a deserter.  A September 20, 1976 report of the incident states that the Veteran surrendered to civilian authorities on September 16, but attempted to escape a moving Naval Reserve Center vehicle while he was being transported between county jails.  The report notes that the Veteran was injured, but does not detail the specific injuries.  It also notes that the Veteran was treated for those injuries at a local hospital, but was not hospitalized.  However, when the AOJ requested the hospital records, it was informed that they had been destroyed.

In his substantive appeal, the Veteran stated that one of the two jails between 
which he was transferred on September 16, 1976 had documented his specific injuries.  As no attempts have been made to obtain records from those facilities, such development should be conducted on remand.

Additionally, service connection may not be granted when a disability was the result of the veteran's own willful misconduct.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  In line of duty means an injury incurred during a period of active service unless such injury was the result of the veteran's own willful misconduct, to include avoiding duty by desertion, or the veteran was absent without leave which materially interfered with the performance of military duty.  38 C.F.R. § 3.1(m).  

Here, the service personnel records indicate the Veteran was an unauthorized absentee since August 16, 1976, and was declared a deserter on September 15, 1976.  These records further show that the Veteran surrendered to civil authorities on September 16, 1976 and while being transferred between jails by a designated Naval shore patrol, he attempted to escape the moving vehicle.  Such facts clearly raise the question of whether the Veteran's claimed injuries can even be considered for service connection.  Accordingly, on remand, the AOJ should prepare an Administrative Decision addressing whether the claimed injuries are the result of willful misconduct and not in the line of duty.  See M21-1MR, Part III, Subpart v, Chapter 1, Section D.15.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization from the Veteran, contact the Warren City or Warren County, Ohio jail and the Mahoning County, Ohio Jail to request any documentation associated with the Veteran's custody in those facilities on or about September 16, 1976.  If the records are not available, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

2.  After the above has been completed to the extent possible, prepare an Administrative Decision determining whether the injuries reportedly occurring in the September 16, 1976 incident documented in the Veteran's personnel records were the result of willful misconduct and not in the line of duty.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



